Office Action Summary

Claims 1-3, 5-12, and 21-24 are pending in the application.    

Allowable Subject Matter
Claims 1-3, 5-12, and 21-24 are allowed in the application.  Please see the reasons for allowance below.  

Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the Interview and email of 8/19/2022 with Mr. Joshua Crawford.
	The application has been amended as follows: 
1.	(Previously Presented) A system for simulating cyber-physical systems using a multi-layer data structure, comprising: 
	one or more processors; and
	memory storing one or more programs, wherein the one or more programs are configured to be executable by the one or more processors to cause the system to: 
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
	generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises associating a pair of infrastructure elements with one another if the geographic metadata respectively associated with each of the pair of infrastructure elements indicates that the pair of infrastructure elements are within a predefined geographical distance of one another;
	for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
	execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

2.	(Original) The system of claim 1, wherein each of the plurality of geographic simulation layers represents a different one of a plurality of infrastructure sectors of the real-world environment.

3.	(Original) The system of claim 2, wherein the plurality of infrastructure sectors comprise three or more of an electrical sector, a transportation sector, a communications sector, a water sector, a fuel sector, and a consumables sector.

4.	(Cancelled) 

5.	(Previously Presented) A system for simulating cyber-physical systems using a multi-layer data structure, comprising:
	one or more processors; and
	memory storing one or more programs, wherein the one or more programs are configured to be executable by the one or more processors to cause the system to: 
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
		generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storingassociating a pair of infrastructure elements with one another if the geographic metadata respectively associated with each of the pair of infrastructure elements indicates that the pair of infrastructure elements are not within a predefined geographical distance of one another;
	for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
		execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

6.	(Previously Presented) A system for simulating cyber-physical systems using a multi-layer data structure, comprising:
	one or more processors; and
	memory storing one or more programs, wherein the one or more programs are configured to be executable by the one or more processors to cause the system to: 
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
		generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing assigning an intensity to an association between a pair of infrastructure elements on the basis of the geographic distance between the pair of infrastructure elements indicated by the metadata respectively associated with each of the pair of infrastructure elements;
	for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
		execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

7.	(Original) The system of claim 1, wherein modifying the data representing the associations between the plurality of simulation layers is based on information about the real-world environment received after execution of the first multi-layer simulation.

8.	(Original) The system of claim 1, wherein modifying the data representing the associations between the plurality of simulation layers is based on comparing characteristics of the first multi-layer simulation to characteristics of the real-world environment.

9.	(Original) The system of claim 8, wherein modifying the data representing the associations between the plurality of simulation layers comprises modifying the data such characteristics of the second multi-layer simulation are more similar than the characteristics of the first multi-layer simulation to characteristics of the real-world environment.

10.	(Original) The system of claim 1, wherein modifying the data representing the associations between the plurality of simulation layers comprises one or more of associating one or more elements with one another that were not previously associated, disassociating one or more elements with one another that were previously associated, or modifying a manner in which one or more elements are associated with one another.

11.	(Previously Presented) A method for simulating cyber-physical systems on a simulation system using a multi-layer data structure, comprising:
	receiving, at the simulation system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
	generating and storing a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises associating a pair of infrastructure elements with one another if the geographic metadata respectively associated with each of the pair of infrastructure elements indicates that the pair of infrastructure elements are within a predefined geographical distance of one another;
	for each simulation layer of the plurality of simulation layers, generating and storing data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	executing a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
	executing a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

12.	(Previously Presented) A non-transitory computer-readable storage medium for simulating cyber-physical systems using a multi-layer data structure, the non-transitory computer-readable storage medium comprising instructions configured to be executed by one or more processors to cause the one or more processors to:
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
generate and 
for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
modifying the data representing the associations between the plurality of simulation layers; and
	execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

13-20.	(Cancelled) 

21.	(Previously Presented)	A method for simulating cyber-physical systems on a simulation system using a multi-layer data structure, comprising:
	receiving, at the simulation system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
	generating and storing a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises not associating a pair of infrastructure elements with one another if the geographic metadata respectively associated with each of the pair of infrastructure elements indicates that the pair of infrastructure elements are not within a predefined geographical distance of one another;
	for each simulation layer of the plurality of simulation layers, generating and storing data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	executing a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
	executing a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

22.	(Previously Presented) A non-transitory computer-readable storage medium for simulating cyber-physical systems using a multi-layer data structure, the non-transitory computer-readable storage medium comprising instructions configured to be executed by one or more processors to cause the one or more processors to:
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises not associating a pair of infrastructure elements with one another if the geographic metadata respectively associated with each of the pair of infrastructure elements indicates that the pair of infrastructure elements are not within a predefined geographical distance of one another;
for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
modifying the data representing the associations between the plurality of simulation layers; and
	execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

23.	(Previously Presented) A method for simulating cyber-physical systems on a simulation system using a multi-layer data structure, comprising:
	receiving, at the simulation system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
	generating and storing a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises assigning an intensity to an association between a pair of infrastructure elements on the basis of the geographic distance between the pair of infrastructure elements indicated by the metadata respectively associated with each of the pair of infrastructure elements;
	for each simulation layer of the plurality of simulation layers, generating and storing data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
	executing a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
	modifying the data representing the associations between the plurality of simulation layers; and
	executing a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.

24.	(Previously Presented) A non-transitory computer-readable storage medium for simulating cyber-physical systems using a multi-layer data structure, the non-transitory computer-readable storage medium comprising instructions configured to be executed by one or more processors to cause the one or more processors to:
	receive, at the system, data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data;
generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, wherein the generating and storing comprises assigning an intensity to an association between a pair of infrastructure elements on the basis of the geographic distance between the pair of infrastructure elements indicated by the metadata respectively associated with each of the pair of infrastructure elements;
for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across two or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements;
execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers;
modifying the data representing the associations between the plurality of simulation layers; and
	execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers.


Reasons for Allowance
Claims 1-3, 5-12 and 21-24 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Tolone (U.S. Publication No. 2010/016,2156), Liu (U.S. Publication No. 2018/009,5619), and Kang (U.S. Publication No. 2014/017,2393).  Tolone, a multi-infrastructure modeling system and method, teaches to receive data representing infrastructure elements in a real-world environment, wherein the plurality of infrastructure elements represented in the data are associated with respective geographic metadata in the data, to generate and store a plurality of geographic simulation layers representing the real-world environment, based on the received data, execute a first multi-layer simulation based on the data representing the associations between the plurality of simulation layers, modifying the data representing the associations between the plurality of simulation layers, to execute a second multi-layer simulation, based on the modified data representing the associations between the plurality of simulation layers and for each simulation layer of the plurality of simulation layers, generate and store data representing associations of each of a first plurality of infrastructure elements in the layer with each of a second plurality of infrastructure elements across one or more other simulation layers of the plurality of simulation layers, based on the geographic metadata associated with the first plurality of infrastructure elements and on the geographic metadata associated with the second plurality of infrastructure elements, it does not explicitly teach multiple simulation layers at once, nor does it teach indicating a pair of infrastructure elements are within a predefined geographical distance, or that the metadata respectively associated with each of the predefined infrastructure elements. Liu, a system and method for techniques for repairable system simulations, teaches multiple layers in the model which are able to be stacked in the presentation, as well as using simulations for decisions on infrastructure, but does not teach the predefined distance and other elements stated above. Kang, a traffic communication-integrated system, teaches infrastructure being defined by simulations to manage the traffic using layers of simulation, but also does not teach using a predefined distance between simulation elements. None of the above prior art explicitly teaches indicating a pair of infrastructure elements are within a predefined geographical distance, or that the metadata respectively associated with each of the predefined infrastructure elements, as Applicant points out on pg. 2 of the Remarks of 7/11/2022, and these are the reasons which adequately reflect the Examiner's opinion as to why Claims 1-3, 5-12 and 21-24 are allowable over the prior art of record.
		Furthermore, the claims are patent eligible as they meet the Alice test for eligibility under 35 USC §101 and the 2019 PEG as the claims recite limitations which are not abstract under Prong 1 of step 2A of the Alice analysis, as there is no identified abstract idea present.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
8/21/2022